DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa et al. (2005/0171230).
Regarding claims 1, 4, 13 and 16:  Ishikawa et al. teach a crystal nucleating composition for polyolefins [0001] comprising Me-DBS, which has the following structure:

    PNG
    media_image1.png
    214
    335
    media_image1.png
    Greyscale

2.5 wt% 12-hdyroxystearic acid, and 2.5 wt% sodium lauryl sulfate [Examples; Table 3].  Wherein the Me-DBS was stirred with the 12-hydroxystearic acid and sodium lauryl sulfate in methanol, the methanol was removed, and the product dried to obtain a powder [0290, 0312].
	Since the composition, amount and production method are the same as claimed it will possess the claimed angle of repose and compression ratio.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (2005/0171230) as applied to claim 1 above.  
The structure of Ishikawa et al. is very structurally similar to the claimed compound.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).


Claims 1, 4, 5, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (2002/0028864).
Regarding claims 1, 4, 13 and 16:  Kobayashi et al. teach a composition comprising a compound of claimed formula 1, sodium dodecylbenzenesulfonate, and behenic acid, with an angle of repose of 40° [Example 32].  The composition of Kobayashi et al. is capable of functioning in the claimed capacity and meet the claimed haze value [Examples].  Kobayashi et al. teach using about 0.1 to 5 parts by weight [0182] of binder (sodium dodecylbenzenesulfonate).  Kobayashi et al. teach using from 0.1 to 5 wt% of behenic acid [0182].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select stearic acid [0143, 0166, 0266, 0341, 0352, 0354, 0363, 0368] or 12-hydroxystearic acid [0149, 0173, 0180, 0292, 0386] in place of behenic acid in Kobayashi et al.  It is a simple substitution of one known element for another to obtain predictable results.
The amount of sodium dodecylbenzenesulfonate overlaps the claimed range, and the amount stearic acid or 12-hydroxystearic acid provides a ratio that overlaps the claimed ratio.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Claim 13 contains product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Kobayashi et al. teach that the blend is produced in methanol, which swells the diacetal compound, and then removing the methanol from the mixture [Example 2].  
Kobayashi et al. teach that the compression ratio is optimized for the desired bulk density [0203].  Kobayashi et al. teach that the bulk density is from 0.2 to 1.1 g/cm3, and that it is optimized for the desired flow property, transferability, suppression of dust and adhesion, powder properties and speed of dissolution [0203].  
Since the composition is the same as claimed it will possess the claimed compression ratio.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the bulk density and compression ratio for the desired flow property, transferability, suppression of dust and adhesion, powder properties and speed of dissolution.
Regarding claim 5:  It would have been obvious to select the compounds from Kobayashi et al. that contain a propyl group [0049, 0050, 0054, 0055].

Declaration
The declaration under 37 CFR 1.132 filed 7/23/2022 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration alleges an unexpected result of improved haze value and evaluation of white spots.  The Applicant alleges the different values of Kobayashi in the reference and Kobayashi in the declaration are due to more rigorous testing by the Applicant.  This is incorrect.  Kobayashi et al. teach an identical testing method for the number of white spots [0337] as is used in the declaration, but Kobayashi et al. is more rigorous in that they tested ten pieces instead of the five pieces test in the declaration.  Example 74 of Kobayashi et al, which uses Example 32 diacetal composition, has 0 white spots [Table 6].  The real difference between Kobayashi et al. and the declaration is that the declaration uses a polypropylene random copolymer, whereas Kobayashi et al. uses LLDPE.  The claims are not limited to polypropylene random copolymer composition.  Kobayashi et al. teach that their composition is free of white spots [0295, 0297, 0302].  With regard to haze, Kobayashi et al. teach other examples that have the same, or similar haze values, as provided in the instant declaration [Table 5].  Therefore, the haze values are obvious, and not unexpected.  

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
The Applicant has cited the data presented in the declaration, which has been addressed above.  It is noted that unexpected results cannot be used to overcome an anticipation rejection.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763